UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7437



GERALD DAVID DAVAGE,

                                                Petitioner - Appellant,



             versus


JOSEPH M. BROOKS, Warden of Petersburg Federal
Correctional Institution,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-02-721)


Submitted:    December 18, 2003              Decided:   January 16, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald David Davage, Appellant Pro Se. Lawrence Richard Leonard,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Gerald David Davage, a federal prisoner, appeals the

district    court’s   order   accepting   the   recommendation   of   the

magistrate judge and denying relief on his petition filed under

28 U.S.C. § 2241 (2000).      We have reviewed the record and find no

reversible error. Accordingly, we grant Davage’s motion to proceed

in forma pauperis and affirm on the reasoning of the district

court.     See Davage v. Brooks, No. CA-02-721 (E.D. Va. Aug. 21,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -